Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0033, the upper structure and lower structure both reference numeral 224.  Applicant is requested to review the specification for any further discrepancies that need correction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinsiek et al (‘330) in view of the PG-Publications to Lie (‘733) or Normann (‘806).
Steinsiek et al discloses an apparatus (see Fig. 6) that includes a downhole acoustic tool.  The tool includes at least one transducer (607) operable for emitting acoustic excitation signals and/or receiving echo signals to perform downhole measurements, a backing (609) in contact with an inner surface of the at least one transducer, and an acoustically transparent canister (601) forming an external surface of the downhole acoustic tool.
The difference between claim 14 and Steinsiek et al is the claim specifies that “the canister contacts an outer surface of the at least one transducer and is configured so as to exert radial forces on the at least one transducer when placed in an environment having a pressure at or higher than atmospheric pressure”.
Lie discloses (see Fig. 9) a downhole tool and teaches (see paragraph 0115) a transmission window (1045, canister) that contacts the outer surface of at least one transducer (1058) and protects the transducer from hydrolysis, corrosive chemicals and mechanical damage.
Normann discloses a downhole tooland specifically teaches (see paragraphs 0027, 0047, 0052) that coupling the acoustic window directly to the transducer eliminates or reduces internal reflections of the acoustic signal.
Therefore, in view of Lie or Normann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify Steinsiek et al by directly contacting the acoustic window or canister with the outer surface of the at least one transducer and implicitly to exert radial forces on the at least one transducer when placed in an environment having a pressure at or higher than atmospheric pressure so as to protect the transducer from hydrolysis, corrosive chemicals and mechanical damage and reduce or eliminate internal reflections of the acoustic signals.  Claim 14 is so rejected. 
Per claim 15, see Steinsiek et al, paragraph 0030, Teflon window.
Per claim 18, see Normann, paragraph 0047.
Per claim 19, see Steinsiek et al, Fig. 4.
Per claim 20, see Steinsiek et al, col. 1, lines 42-44.

Allowable Subject Matter
5.	Claims 1-4 and 7-13 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl